 

 

  

 

 

 

ie : »
a nar tien esienanrd ae
# Pear ve?
ai SUE
4
4
oy
wi Se,

 

 

\) ste ts 2dz0 |

| GRAMBERS GF”
‘ALVIN K. HELLERSTEIN
3 : USD

 

py swaeys

 

 

 

 

 

 

 

   

 

  

 

 

| soldi Dui id ph yd t Mave U7 tile. oe

 

 

   

 

  

 

    

 

fel wb tcad athe al ia gh L boa

 

 

ire Aen de dla? g wey,

   

 

 

2.28 J

 

 

 

 

 

 

 

 

 

 

 
 

 

A att. cet boaypt. Del sant. 012. th Lt roh-Liiy

 

Jub. Delile go aj erp tibet bye. betidit. deli,
2 4 onal anita. Lit Aan. Jueit, yf

 

i. Absa bE funle.. 2 ditlae ony flail

 

 

(Loe Gi dele Bho

 

“habbits. teplpde

 

 

qe ee

Leni. Zar. foes iil. dh tad doe

 

 

 

 

 

 

 

 

 

Van Kor A fh DE padi __

 

 

Zz Lan. Gps. bit wil ant a, EE ‘aida

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

cia fafefgetdetetleatel tyrfedeqeed lye ioe iE DE DASE

/, Cou! hive x vg) PY

Ly (IHS OCS

(VEALFAE I? Hp af FY GM CH
fae? 24, dV NIELT

ee re

S saels paHLIET
0e99} Wa ‘oss5Q

an . ‘ " - ; . 4 aoa) Xo rod
bays, | S anne jeuaysauo5 juan 7
a SL ated NAN a

ChE SHE . od aga-Ze9r2 ON Bee

    

 

a peng ananenlaneeysinessoreenert OUueNaS AUauUyy

o0gd Legree
